Citation Nr: 0325967	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  95-41 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for choroidoretinitis of 
the right eye.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from May 1942 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The July 1994 rating decision found no new and material 
evidence to reopen the claim for service connection 
originally denied in February 1949.  In subsequent rating 
actions, the RO reopened the claim but denied the claim on 
the merits.  In a November 1998 decision on appeal, the Board 
denied service connection for choroidoretinitis of the right 
eye.  The veteran appealed that decision to the U.S. Court of 
Appeals for Veteran's Claims (Court).  In an August 1999 
Order, the Court vacated the Board decision and remanded the 
matter for readjudication, to include consideration of 
whether there was new and material evidence to reopen.  In a 
June 2000 decision, the Board found new and material evidence 
to reopen the claim but determined that additional evidence 
was needed before adjudicating the appeal on the merits.  It 
remanded the case to the RO to accomplish such development.  
On remand, the RO has continued to deny service connection 
for choroidoretinitis of the right eye.  The case returns to 
the Board for final appellate review.   

The Board notes that correspondence from the veteran received 
in April 2001 included a request for a Travel Board hearing.  
However, the veteran withdrew that request in August 2003.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence of right eye disorder in service or 
for several years thereafter.    
3.  The competent and probative evidence of record does not 
establish a nexus between the veteran's current right eye 
disorder and his period of active service or injury incurred 
or presumed to have been incurred therein.  


CONCLUSION OF LAW

Service connection for choroidoretinitis of the right eye is 
not established.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
Specifically, in a June 2003 letter, the RO set forth the 
requirements for establishing service connection for his 
disorder.  It also explained the notice and assistance 
provisions of the VCAA, including VA's duty to obtain records 
such as service medical records and records held by other 
federal agencies and the veteran's responsibility to provide 
other evidence, such as private medical records, or to 
provide VA with enough information to attempt to obtain such 
evidence on his behalf.  The RO also listed the evidence 
already of record for the appeal and asked the veteran and 
his representative to identify any other evidence that would 
aid in adjudicating the appeal.  The Board is satisfied that 
the notice requirements of the VCAA have been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

With respect to the duty to assist, the RO has secured 
service medical records, VA treatment records, private 
medical evidence as authorized by the veteran, and relevant 
medical examinations and opinions.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  The veteran has also submitted 
several lay statements and additional private medical 
evidence.  There is no indication from the claims folder or 
allegation from the veteran or his representative that 
additional pertinent evidence remains outstanding.  
Accordingly, the Board finds that the duty to assist the 
veteran has been satisfied.  38 U.S.C.A. § 5103A.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As the RO 
has provided all required notice and assistance, the Board 
may proceed to adjudicate the appeal without any prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The Board is also satisfied as to compliance with its 
instructions from the June 2000 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Factual Background

Service medical records were negative for any report of eye 
trauma or notation of eye abnormality.  The report of the 
September 1945 physical examination at separation showed no 
abnormality of the eyes. Uncorrected visual acuity was 20/25 
in the right eye and 20/20 in the left eye.  His Army 
Separation Qualification Record showed principal duties in 
service of basic engineer, light truck driver, general 
carpenter, and demolition specialist.  

The veteran's original claim, received in December 1948, 
indicated that the right eye disorder began in June 1948.  He 
did not report any treatment related to the right eye in 
service.  

Records from the Army and Navy General Hospital showed that 
the veteran was hospitalized in December 1948.  It was noted 
that, six months before, the veteran's right eye became 
swollen and vision began to blur.  Two weeks before, he 
underwent a physical and was refused employment.  He came to 
the hospital for examination and treatment.  Examination at 
admission revealed severe macular chorio-retinitis of the 
right eye, cause undetermined, with definite area of 
blindness in the central visual field.  The final diagnosis 
was chronic right choroidoretinitis, cause undetermined, 
20/20 vision in the left eye and form vision in the right 
eye.  

A January 1949 statement from J.M.F. related that he had 
known the veteran both before and after service.  He stated 
that the veteran had almost lost sight in one eye.  

In an August 1991 statement, the veteran indicated that a 
bazooka exploded on the right side of his face while in 
service in Germany during combat.  The explosion burned his 
eyebrows and facial hair.  He never saw a medic, just brushed 
it off and went about his business.  About six months after 
discharge, the veteran started losing sight in his right eye.  
He was hospitalized at the VA hospital in Hot Springs, 
Arkansas.  He believed his right eye condition was caused by 
the bazooka explosion.  In a July 1992 statement, the veteran 
added that the injury in service occurred in September 1944 
while he was building a bridge.  He stated that a bazooka 
round blasted back into his face and blinded his right eye.  
He received treatment about six months after discharge at VA 
facilities in both Hot Springs and Little Rock.  The veteran 
provided essentially the same information in an undated later 
to a service acquaintance.    

A statement from a VA physician dated in December 1992 
described the veteran's report of a bridge exploding from 
underneath him during World War II, with a loss of vision on 
the right since that incident.  Findings on physical 
examination included right macular chore-retinal scar and 
left chore-retinal scar.  The VA physician stated that it is 
not inconceivable that the macular and retinal lesions in 
each eye, particularly on the right, could have occurred 
secondary to trauma, as stated by the veteran.        

G. Stainer, M.D., related in a September 1993 statement that 
the veteran was apparently involved in a battle in service in 
which a bridge blew up underneath him.  He fell and injured 
his right eye.  Following the fall, he was never able to see 
properly out of the right eye.  Examinations findings 
included large chorioretinal scar involving the right macula 
and a large chorioretinal scar on the left eye.  Dr. Stainer 
indicated that this type of macular injury in the right eye 
"can certainly be concussive in character and his history 
supports the visual acuity loss from his injury in World War 
II." 

In a September 1993 statement, J.J.V. indicated that he does 
not know the veteran personally.  He was at the same battle 
area where the veteran alleged to have injured his right eye.  
The veteran told him he injured his right eye while loading a 
bazooka.   

Correspondence from the veteran dated in October 1993 again 
described how he injured his right eye in service, noting 
that there were no medics to whom he could report.  He added 
that he was the only one to leave the battle alive so there 
were no witnesses to his injury.  In about December 1945, he 
was refused employment as a demolitions specialist because of 
blindness in the right eye.  About six months later, the 
veteran went to an eye doctor, who referred him to the VA 
hospital in Little Rock.  He ultimately saw another private 
physician as well as VA doctors in Hot Springs.  Finally, the 
veteran stated that reports of the injury provided in the 
December 1992 VA doctor statement and the September 1993 
statement from Dr. Stainer, indicating that a bridge exploded 
from underneath him, were incorrect.  

In the veteran's November 1994 substantive appeal, he related 
that, a few months after his injury, he was transferred from 
the infantry to an ordnance company because he could not see 
well enough to shoot.  
 
The veteran testified at a personal hearing in January 1995.  
He described how his face and eye brows were burned from the 
bazooka blast in September 1944.  He did not know anything 
was wrong with the eye until he was transferred to a field 
hospital in France where he stayed for about two weeks.  He 
did not receive any care for the eye.  When he returned to 
his unit, he realized he could not see out of his right eye 
and told his commanding officer.  He was transferred to an 
ordnance unit.  The veteran again related his post-service 
history of treatment for the eye.  

During the hearing, the veteran submitted a medical records 
from J. Shuler, M.D., reflecting an evaluation performed in 
December 1994.  Notes indicate that the veteran felt that his 
right eye vision loss was due to trauma in 1944.  At that 
time, he suffered burns to the right side of the face with 
eye damage.  Findings on examination were provided.  The 
impression was retinal pigment epithelium atrophy secondary 
to old trauma.  Also during the hearing, the veteran 
submitted copies of letters he sent to his mother.  In 
November 1944, he related that he had been sick with chills 
and fever and had a boil on his knee.  In January 1945, he 
wrote that he had been transferred to ordnance.       

The veteran was afforded a VA ophthalmology examination in 
December 2000.  He reported injuring the right eye in 
September 1944 when a bazooka exploded in his face.  He was 
hospitalized for the injury.  He related that he noticed 
decreased vision in the right eye three days after he left 
the hospital.  The examination included comprehensive 
physical evaluation as well as review of the veteran's VA 
medical evidence, service medical records, and the records of 
the veteran's December 1948 hospitalization.  The assessment 
included decreased vision of the right eye from macular scar, 
cause unknown.  Considering the veteran's right eye visual 
acuity as recorded at entrance to and separation from 
service, 20/20 and 20/25, respectively, the examiner opined 
that it was unlikely that the decrease in vision was related 
to trauma.  Although the veteran reported the trauma as 
occurring in September 1944 with noted decrease in vision 
three days later, there is no documented evidence of reduced 
vision until 1948.  Those records showed that the veteran 
reported at that time that the vision loss started only six 
months before the visit.  Although it was possible that there 
was damage to the retina in 1944 that hemorrhaged in 1948, 
there were no other signs of ocular trauma.  The examiner 
added that the chorioretinitis was most likely infectious in 
nature, although the etiology and onset of the infection was 
impossible to determine at this time.  Based on the 
documented records, the examiner concluded that the veteran 
did not lose vision while on active duty.     

In August 2001, the veteran underwent another VA 
ophthalmology examination.  He stated that his right eye was 
injured in 1944 due to a bazooka blast that resulted in 
severe decreased vision in the right eye.  The impression 
following examination included dense macular scar of the 
right eye with small punched out scars in both eyes.  The 
examiner stated that the etiology of the macular scar was 
difficult to ascertain.  If the veteran's vision had bee 
normal in the right eye before the reported injury, then it 
was possible that the macular scar could be related to the 
injury as the veteran states.  However, because the veteran 
had punched out chorioretinal scars in both eyes, it was 
possible that the etiology of the macular scar was 
toxoplasmosis.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d). "Satisfactory evidence" is 
credible evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The statute 
does not establish a presumption of service connection, but 
eases the combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  See Clyburn v. West, 
12 Vet. App. 296 (1999); Caluza v. Brown, 7 Vet. App. 498, 
507 (1995).  That is, it may provide a factual basis for 
determining that a particular injury was incurred in service 
but not a basis to establish an etiological link between the 
in-service injury and the current disorder.  Cohen v. Brown, 
10 Vet. App. 128, 138 (1997) (citing Libertine v. Brown, 9 
Vet. App. 521, 524 (1996); Caluza, supra).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  

In this case, service medical records are negative for any 
complaint or treatment of a right eye injury, facial burns, 
or any sort of injury potentially associated with the injury 
the veteran's alleges to have incurred in September 1944.  
Although service medical records reflect admission for 
medical care in November 1944, treatment was provided for 
cellulitis of the right leg.  The Board also notes that 
statements from J.M.F. and J.J.V., as well as the veteran's 
letters to his mother in 1944 and 1945, do not support the 
veteran's allegation that he sustained a right eye injury in 
service.  Neither lay statement purports to have first-hand 
knowledge of the alleged injury.  The veteran's letters home, 
both written well after the date the injury was alleged to 
have occurred, do not describe any eye injury or complaint of 
vision loss.  

The Board acknowledges that the veteran alleges that this 
injury occurred during the course of a battle.  Thus, 
pursuant to 38 U.S.C.A. § 1154(b), the Board may presume that 
the injury itself occurred, despite the lack of official 
record.  However, even assuming that the injury described by 
the veteran actually occurred, subsequent service medical 
records fail to demonstrate any report or finding of vision 
loss in the right eye, which the veteran alleges to have 
noticed in service.  The report of physical examination at 
separation in September 1945 shows uncorrected vision of 
20/25 in the right eye.  Although vision at the entrance 
examination is recorded as 20/20 in the right eye, this 
evidence does not reflect the type of serious vision loss, 
i.e., inability to see well enough to shoot, the veteran 
relates he noticed in service.  Thus, the Board cannot 
conclude that there is evidence of chronic right eye disorder 
in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 
494-95.  

The first post-service evidence of right eye disorder is 
shown in hospitalization records dated in December 1948.  The 
veteran's statements at that time offered for the purpose of 
treatment indicate that the right eye symptoms began only six 
months before.  There is no mention of prior eye injury, 
during service or at any other time, and no description of 
burns or eye injury from a bazooka blast.  In fact, in his 
December 1948 claim, the veteran also described the disorder 
as beginning in June 1948 and failed to report any eye-
related problems in service.  Thus, even assuming the in-
service incurrence of right eye injury pursuant to 
38 U.S.C.A. 
§ 1154(b), at least as of the time of the December 1948 
hospitalization and claim, the veteran offered no evidence of 
continuous symptoms involving the right eye after service.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97. 

Moreover, the Board finds that the competent and probative 
evidence of record does not establish a relationship between 
the right eye choroidoretinitis and the alleged injury 
presumed to have been incurred in service under 38 U.S.C.A. § 
1154(b).  Initially, the Board observes that the veteran has 
expressed his personal belief that his right eye problems are 
the result of a blast to his from a bazooka while in service.  
The veteran is certainly competent to relate and describe 
events or incidents he experienced in service.  However, as a 
lay person without medical training or education, he is not 
competent to offer an opinion as to the etiology of a medical 
disorder.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.   

Review of the record reveals conflicting medical opinions as 
to the etiology of the right eye disorder at issue.  The 
Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).    

The December 1992 statement from the VA physician and the 
September 1993 statement from Dr. Stainer both suggest that 
it is possible that the veteran's right eye disorder could 
have resulted from the trauma he described.  First, the Board 
notes that each opinion appears to be based solely on the 
history of injury provided by the veteran, as well as current 
physical examination.  There is no indication that either 
physician had access to service medical records or other 
relevant evidence.  A medical opinion that relies on history 
as related by the veteran is no more probative than the facts 
alleged by the veteran.  Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  However, as discussed above, we can presume that the 
veteran suffered injury during combat according to the 
provisions of 38 U.S.C.A. § 1154(b).  On this point, the 
Board observes that the trauma set forth in each statement is 
a bridge exploding from underneath the veteran.  Dr. Stainer 
states that the injury could be "concussive in nature."  
However, the veteran maintains that he sustained the injury, 
particularly burns, from a blast, not a concussion.  In fact, 
he now maintains that the history of injury from these 
statements is incorrect.  Finally, the Board notes that the 
opinions from the VA physician and Dr. Stainer are both 
phrased as possibilities, i.e., that the current right eye 
disability could have resulted from the injury described by 
the veteran.  An opinion offered in such speculative language 
and without the benefit of consideration of relevant medical 
evidence is not particularly probative.  See Bloom v. West, 
12 Vet. App. 185 (1999); Obert v. Brown, 5 Vet. App. 30 
(1993).    

The Board acknowledges that the report of the August 2001 VA 
ophthalmology examination does not suggest that the examiner 
had access to or reviewed pertinent medical evidence.  In 
addition, the opinion as to the etiology of the right eye 
disorder is also speculative, noting that it could be related 
to the injury described by the veteran or could be related to 
toxoplasmosis, as the left eye also demonstrated 
chorioretinal scars.  Thus, this opinion also lacks 
significant probative value. Id.  The December 1994 opinion 
from Dr. Shuler, though not stated in speculative terms, is 
also based solely on the history of injury as reported by the 
veteran, and thus lacks any real probative value. Id.  

On the other hand, the December 2000 VA ophthalmology 
examiner affirmatively opines that the veteran did not lost 
right eye vision during service or due to the alleged in-
service trauma.  In fact, she states that the chorioretinitis 
was most likely infectious in nature.  The opinion is 
supported by explanation with reference to visual acuity at 
entrance and separation as shown in service medical records, 
as well as initial findings of visual loss documented in 
records of the December 1948 post-service hospitalization.  
The examiner concedes that the veteran could have suffered 
damage to the retina in 1944 that could have hemorrhaged in 
1948, but finds no other evidence of ocular trauma.  She 
could not relate any possible infection to the veteran's 
period of active service.  The Board finds this opinion to be 
more probative on the issue of whether the veteran's current 
right eye disorder is related to service.  Evans, 12 Vet. 
App. at 26.  

In conclusion, the Board finds that the preponderance of the 
evidence is against service connection for choroidoretinitis 
of the right eye.  38 U.S.C.A. § 5107(b).  Therefore, the 
appeal is denied. 


ORDER

Service connection for choroidoretinitis of the right eye is 
denied.  




	                        
____________________________________________
	V. L. Jordan 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



